DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) paragraph [0033], lines 1-2, the phrase, “carbonated gas inlet 218 is show connected with an optionally nozzle assembly” should be replaced by --carbonation gas inlet 216 is shown connected with an optional nozzle assembly--, for clarity and correctness; 2) paragraph [0034], line 2, “inlet 214” should be replaced by --carbonation gas inlet 216--, for clarity and correctness.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the stem extending “toward” the bottommost portion of the sealed container, does not reasonably provide enablement for the stem extending “to” the bottommost portion of the sealed container.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The originally filed disclosure, at paragraph [0034], states that “the stem may extend … toward a bottommost portion of the sealed container 212, such as that where liquid is most likely to gather”, but fails to more specifically define the extent or metes and bounds of “the bottommost portion of the sealed container”, and fails to disclose that the stem extends “to” the broadly defined “bottommost portion of the sealed container”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 4, it is unclear as to what applicant intends to claim with respect to “carbonated gas”.  Apparently, the phrase should be replaced by –carbonating gas--, since the gas is being used to carbonate a liquid with which it comes into contact within the sealed container.
With regard to “the stem extending to a bottommost portion of the sealed container”, as added to claim 8 at lines 3-4 of amended claim 8, such is unclear, since the originally filed disclosure, including the specification, drawings and claims, do not clearly define the metes and bounds of the “bottommost portion of the sealed container”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “carbonated gas” is directed into the liquid, on lines 4-5 of the claim, and the claim (at lines 15-16) also recites releasing a pressurized “carbon dioxide” into the sealed container when the sealed container is holding a predetermined amount of liquid, which is the narrower statement of the range/limitation. One having ordinary skill in the art would recognize that “a carbonating gas” could include carbon dioxide alone, or a combination of gases, such as a mixture of carbon dioxide and nitrogen, which can be used to control the size of bubbles produced and the density of the foam formed upon release of the gases from a liquid when the liquid is released from a pressurized beverage container. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Njaastad et al taken together with Sonnenrein, and further in view of any one of Hudson ‘295, Kuchens et al ‘733, or Parks ‘275.
Njaastad et al (Abstract; paragraphs [0002], [0007], [0008], [0016], [0017], [0019], [0022], [0028], [0029], and [0031]) discloses a beverage carbonating system including an apparatus for creating a carbonated batch product at a customized level of carbonation based upon the individual desire of the customer (see [0002] and [0007]).  The reference further discloses that the user has the option to create beverages having varying levels of carbonation to satisfy the palate of the consumer.  The reference invention can be used with various liquids, such as juices, water, cola drinks, or other beverages.  The reference focuses on customizing the level of carbonation in a liquid to satisfy a customer’s taste.  See [0016].  See also [0019], wherein it is stated, “the user may select a level of carbonation on the user input interface which communicates the selected level to the CPU.”  In view of the reference disclosing a system which allows a user to customize a desired amount of carbonation in a beverage and wherein the beverage includes juices and cola drinks, Njaastad et al is deemed to read on the claimed limitation wherein the controller is configured to “identify a first predetermined carbonation level with a first flavoring material”.  One having ordinary skill in the art would understand that juices, cola drinks and beverages would contain flavoring materials.
With regard to “the first target pressure of the sealed container being based on the first predetermined carbonation level”, the following portions of the Njaastad et al reference disclose said limitation: 1) “Based on the level of carbonation selected by the user, a CPU operates to open a valve to introduce pressurized carbon dioxide into the vessel.”  See [0008], specifically lines 4-6.  In other words, “the first target pressure” is “based on the first predetermined carbonation level”;  2) “The CPU is preprogrammed to recognize the various pressure readings obtained from the transducer 60….to control the level of carbon dioxide gas…” (see [0017]);  3) “The vessel is brought to a predetermined pressure setting based on a desired carbonation level.” (see [0022], specifically lines 16-19, and 27-29); 4) “The predetermined pressure level is supplied to the CPU from the memory…corresponding to each possible user selection on the user interface.  In other words, if the user interface allows the user to select a HIGH, MEDIUM, and LOW setting, then the memory contains one pressure level…corresponding to each selection.” (see [0031]).
With regard to the overall disclosure of the Njaastad et al reference, one having ordinary skill in the art at the time the application was filed would recognize that when a user selects a carbonation level of a beverage to their desire, and the beverage for example is cola, which contains a flavored syrup in it that also affects the taste, the carbonation level is “associated with the flavored syrup” because both components (carbonation and syrup) go into the taste of the beverage.
Njaastad et al fails to disclose that the CPU (20) coordinates dispensing the liquid and flavored syrup from a dispensing assembly into a first drink container.
However, Sonnenrein (The Figure; paragraphs [0019] and [0021]) discloses a beverage carbonation system comprising a mixing chamber (11), similar to the vessel (40) of Njaastad et al, with a tap (15), which is a “one or more dispensing assembly”, that transfers carbonated water into a cup (21), which is the “first drink container”.  The Sonnenrein device includes a magnetic valve (18), which is controlled by a switch (19) to dispense the desired amount of water into the cup.  It would have been obvious for an artisan at the time of the filing of the application, to modify the vessel of Njaastad et al to include the tap of Sonnenrein in order to allow a user to dispense the desired amount of carbonated water, flavored with syrup, to a cup.  With this modification, Njaastad et al’s CPU would control Sonnenrein’s magnetic valve (18), in the same way as switch (19).
While both Njaastad et al (unnumbered, substantially vertical line leading to the top of mixing vessel 140 of Fig. 4) and Sonnenrein (gas injection nozzle 13 into the top end of mixing chamber 11 of the Figure) each disclose a stem with a nozzle on the end thereof that extends “toward” the bottommost portion of the sealed mixing (carbonation) chamber, where liquid is most likely to gather, thus meeting the enabled scope of the nozzle of the disclosed injection, neither reference specifically teaches that the gas injection nozzle is “extending to a bottommost portion of the sealed container, wherein the “carbonating” gas is directed into the liquid, as currently recited by instant independent claim 8.
Hudson ‘295 (Abstract; Fig. 1), Kuchens et al ‘733 (Fig. 1; col. 4, lines 21-39), or Parks ‘275 (Fig. 1; col. 4, lines 66-68; col. 5, lines 1-6, 22-28) each alternatively disclose well known carbonation means including a sealed container for carbonating a liquid with a carbonating gas, wherein the carbonating gas is released into the sealed container via a nozzle assembly having a stem that extends from the top of the sealed container to a bottommost portion of the sealed container, wherein the carbonating gas is directed into the liquid to facilitate contact of the gas with the liquid to efficiently carbonate the liquid for later dispensing from the device.
Although Njaastad et al taken together with Sonnenrein already clearly disclose gas injection means that extend “toward” a bottommost portion of the sealed container used to carbonate the liquid with the carbon dioxide gas, it would have been obvious for an artisan at the time of the filing of the application, to modify the gas injection nozzles, as suggested by the combination of Njaastad et al taken together with Sonnenrein, to extend “to” a bottommost portion of the sealed container, to inject carbon dioxide directly into the liquid within the sealed carbonation container, in view of any one of Hudson ‘295, Kuchens et al ‘733, or Parks ‘275, since such would facilitate intimate contact between all of the injected gas with the liquid contained within the sealed container, thus efficiently utilizing the carbon dioxide gas resource without suffering any short circuiting (and thus wasting) of the gas from the sealed container prior to contact with the liquid therein.  
10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 8 above, and further in view of Santoiemmo ‘463.
The reference combination as applied to claim 8 above, substantially discloses applicant’s invention as recited by instant claims 9-11, except for the code reader configured to read a code on a single use package of flavoring material, the processor of the controller being configured to identify a first carbonation level associated with the flavoring material according to the code read by the device.
Santoiemmo ‘463 (paragraph [0051]) discloses a device for carbonating a beverage using a single use flavor cup (200), wherein the device includes a code reader to read a code on the flavor cup, which provides information to the device CPU including “carbonation or non-carbonation; level of carbonation; and the like”, which allows the information gleaned by the code reader to control the production of the beverage according to the information contained in the code of the flavor cup.  It would have been obvious for an artisan at the time of the filing of the application, to provide the system of the primary reference combination with a code reader, in view of the teaching of Santoiemmo ‘463, since such would allow the CPU of the primary reference combination to gather information from the code on a given flavor cup to produce a beverage having the flavor and carbonation level desired by a user.
With regard to the second predetermined carbonation level and second target pressure associated with a second flavoring material having a second distinct code associated therewith, one having ordinary skill in the art would recognize that the reference combination would be able to accommodate any desired beverage having any given carbonation level that would be associated with a given flavoring material, wherein the carbonation level, among other things would be attained by the system CPU via the code reader reading a code associated with a given flavoring cup.
11.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 8 above, and further in view of Crisp, III ‘529.
The reference combination as applied to claim 8 above, substantially discloses applicant’s invention as recited by instant claims 12-14, except for the monitoring of the amount of carbon dioxide in the carbon dioxide source based upon keeping track of the amount of time the carbon dioxide has been released in each individual release as well as a running tally of the total time of carbon dioxide release from the source to be able to determine when the source is running low and in need of replacement.
Crisp, III ‘529 (paragraphs [0020], [0077], [0107], [0112], [0114], [0115], [0118]) discloses a beverage carbonation system similar to that of the primary reference combination, wherein Crisp, III ‘529 teaches monitoring the amount of carbon dioxide in the source container based upon the amount of time elapsed during individual and cumulative carbon dioxide releases.  Crisp, III ‘529 further discloses means for issuing warnings to the user and/or ordering replacement carbon dioxide supplies to maintain the system in working order.  It would have been obvious for an artisan at the time of the filing of the application, to modify the system of the primary reference combination, to include a timer based monitoring system for keeping constant track of the amount of carbon dioxide within the source of the device, in view of Crisp, III ‘529, since such would allow the user to be able to utilize the beverage carbonation device without worrying that the system will go down due to lack of carbon dioxide in the system.
Response to Arguments
12.	Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference combination as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to claim 8, the only independent claim in the application, necessitated the new grounds of rejection under 35 USC 112(a) and (b), as well as the new grounds of rejection over prior art under 35 USC 103.
It is noted that the only ground of argument set forth by applicant in the amendment filed on September 1, 2022, was directed to the alleged lack of a teaching of the nozzle assembly having a stem that extends “to” the bottommost portion of the sealed container, wherein the carbonating gas is injected into the liquid.  As such, as stated above, the originally filed disclosure does not support a stem extending “to” a bottommost portion of the sealed container, only a stem extending “toward” a bottommost portion of the sealed container.  As clearly stated in paragraph 9 above, the previously applied reference combination (Njaastad et al and Sonnenrein) suggests a stem extending “toward” the bottommost portion of a sealed mixing container, while the alternative teachings of any one of Hudson ‘295, Kuchens et al ‘733, or Parks ‘275, clearly suggest providing a stem extending “to” the bottommost portion of a sealed mixing container.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should note that Cohen et al ‘258, cited on the IDS of June 29, 2020, Schori et al ‘209, cited on the IDS of June 29, 2020, and any one of Hancock et al ‘269, Burrows ‘088, and Jarocki ‘937, cited by the Examiner on PTO-892, attached hereto, each disclose a stem with a nozzle that extends to the bottommost portion of a carbonation chamber for injecting carbon dioxide into liquid within the carbonation chamber.
14.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.B/12-3-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776